PER CURIAM.
This cause having been orally argued before the court, the briefs and record on appeal having been read and given full consideration, and appellant having failed to demonstrate reversible error, the judgment of the trial court dismissing with prejudice appellant’s amended complaint is affirmed. Jackson v. Pike (Fla.1956), 87 So.2d 410; Foley v. Hialeah Race Course (Fla.1951), 53 So.2d 771. Having reached the foregoing conclusion, we find it unnecessary to consider or decide appellee’s contention that the trial court erred in denying its motion for summary judgment.
Affirmed.
CARROLL, DONALD K., Acting C. J., and WIGGINTON and SPECTOR, JJ., concur.